DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending under this Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/12/2021 has been entered.


Response to Amendment
Applicant's arguments filed on July 12, 2021, have been fully considered.
Applicant argues that the independent claim 1 is amended with new limitations of "displaying the set of weights associated with the set of content for the existing animation token, wherein displaying the set of weights comprises displaying at least one unassigned weight from the set of unassigned weights of the set of weights associated with an indication that the at least one unassigned weight was automatically determined" (emphasis added). Applicant argues that the prior arts on record do not disclose or suggest the claimed features as claimed in the independent claim 1.
Examiner replies that the newly added limitations may overcome the current rejection. However, a new art has been found, and the new art Goldfarb (US 20070115289 A1), teaches that wherein displaying the set of weights comprises displaying at least one unassigned weight from the set of unassigned weights of the set of weights associated with an indication that the at least one unassigned weight was automatically determined (See Goldfarb: Fig. 15, and [0162], " Step 5.  If some segments seem off place, check "closest_path_ctl_pt_ndx" for all.  Using the spreadsheet editor, adjust back from the last magnet's attribute, so if "closest_path_ctl_pt_ndx" for magnet 13 was set at 24, modify the values going backward from 12 to 0 and subtract 1 each time: 23, 22, 21 .  . . (The spreadsheet editor of FIG. 15 is a control screen provided to the animator to select values/parameters as shown.) Alternatively, Step 5 could occur before Step 4, to prevent unwanted "kinks".  FIG. 15 shows an NP-ML-NP sequence in the spreadsheet editor control screen with regards to "closest_path_ctl_pt_ndx".  "local_magnet_location"). The remaining arguments of the applicant are mooted in view of the newly found art. Therefore, the instant application is not in allowable conditions. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jacob, etc. (US 20140359430 A1) in view of Black, etc. (US 20180315230 A1), further in view of "AUTOMATED METHODS FOR DATA-DRIVEN SYNTHESIS OF REALISTIC AND CONTROLLABLE HUMAN MOTION" (by Lucas Kovar, 2004, hereinafter referred to as Kovar), and Goldfarb (US 20070115289 A1).
Regarding claim 1, Jacob teaches that a system (See Jacob: Figs. 1A-C, and [0030], "FIG. le   illustrates an example of an animation development system 100 in accordance with aspects of the subject matter disclosed herein. All or portions of system 100 may comprise one or more computers such as the computers described below with respect to FIG. 3. System 100 may comprise a software development computer such as the software development computer described with respect to FIG. 4. System 100 or portions thereof may execute within an integrated development environment (IDE) such as IDE 104 or may execute outside of an IDE. The IDE can be an IDE such as the one described with respect to FIG. 4 or can be any other IDE. Portions of system 100 can be part of a development environment such as but not limited to Microsoft's Blend.RTM. for Visual Studio.RTM., Adobe Edge Tools and/or Tumult Hype. All or portions of system 100 may be implemented as a plug-in or add-on. All or portions of system 100 can operate within or be associated with a browser such as for example, Microsoft Internet Explorer.RTM., Mozilla's Firefox, or any browser now known or developed in the future") comprising:
a processor (See Jacob: Fig. 1C, and [0032], "Computing device 102 can comprise: one or more processors such as processor 142, etc., a memory such as memory 144, and all or portions of a CSS animation development tool such as animation development tool 106"); and


presentation file 2 171 and presentation file 3 172. Suppose content file 1164 is the main HTML file for web page 1152. Content file 2 165 and content file 3 166 can be included in the files defining web page 1152 because of dependencies caused, for instance by JavaScript code which loads content file 2 165 and content file 3 166 into web page 1152");
populating a set of weights associated with the existing animation token, the set of weights corresponding with the set of existing content (See Jacob: Figs. 1A-C, and [0028], "The rules of CSS determine how a particular element is ultimately displayed in the web page. The style in which the element is displayed is affected by the style sheet created by the author of the page, by the user's customized style selections (if any), by the default styles of the browser that displays the page, by CSS specificity (a methodology that gives different weight to particular kinds of CSS rules), and by the order of CSS rules, so that "winning" property values are derived from potentially conflicting rules affecting the element");
receiving a user input associated with the existing animation token (See Jacob: Figs. 1A- C, and [0034], "An animated element or group of animated elements to edit can be selected from the selected web page. For example, in FIG. 1b, user input such as user input 111 can be provided to an animation selector such as animation selector 114 to select an animated element or group of animated elements to edit, such as animation 112.  An animated element or group of animated elements can be selected from the web page by selecting a CSS style rule. A style rule used to select an animated element or group of animated elements can be: a 
automatically calculating a set of unassigned weights of the set of weights; and 
displaying the set of weights associated with the set of content for the existing animation token (See Jacob: Figs. 1A-C, and [0042], "The preview can be displayed in a preview user interface such as preview UI 124. Preview generator/editor 122 can provide a visualization of an animation during development. A visual preview provided in the preview UI can enable the effects of editing the animation in the animation development tool to be observed. Preview generator/editor 122 can enable a user to change the current time visible in the preview UI 124. The animation can be edited by via user input (user input 111). User input can comprise user gestures that are transformed into changing property values of an animated element or group of animated elements. The user gestures can be mapped to changes in the data structure. The changes in the data structure can be propagated out to the HTML and CSS files the change affects"), wherein displaying the set of weights comprises displaying at least one unassigned weight from the set of unassigned weights of the set of weights associated with an indication that the at least one unassigned weight was automatically determined.
However, Jacob fails to explicitly disclose that automatically calculating a set of unassigned weights of the set of weights; and wherein displaying the set of weights comprises displaying at least one unassigned weight from the set of unassigned weights of the set of 
However, Black teaches that automatically calculating the set of weights (See Black: Figs. 3 and 6-7, and [0084], "The initial weights are computed by simply diffusing the segmentation"; [0087], "Several regression strategies were tried; what was found to work best, was to compute J using non-negative least squares [Lawson and Hanson 1995] with the inclusion of a term that encourages the weights to add to one. This approach encourages sparsity of the vertices used to predict the joints. Making weights positive and add to one discourages predicting joints outside the surface. These constraints enforce the predictions to be in the convex hull of surface points.  FIG. 7 shows the non-zero elements of the regression matrix, illustrating that a sparse set of surface vertices are linearly combined to estimate the joint centers"; [0111], "Pose blend weights can also be computed on the fly given the pose, [right arrow over (.theta.)].sub.t, at time t. To enable this, scripts may be provided that take the joint angles and compute the pose blend weights. Loading and animating SMPL was tested in Maya 2013, 2014 and 2015"; and [0117], "Importantly, the pose training data spans a range of body shapes enabling to learn a good predictor of joint locations. Second, training all the parameters (template shape, blend weights, joint regressor, shape/pose/dynamic blend shapes) to minimize vertex reconstruction error is important to obtain a good model").
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Jacob to have automatically calculating the set of weights as taught by Black in order to reduce the parameterization at minimal loss of representational power (See Black: [0018], "Merry et al. [2006] find MWE to be over-
However, Jacob, modified by Black, fails to explicitly disclose that calculating a set of unassigned weights; and wherein displaying the set of weights comprises displaying at least one unassigned weight from the set of unassigned weights of the set of weights associated with an indication that the at least one unassigned weight was automatically determined.
However, Kovar teaches that calculating a set of unassigned weights (See Kovar: Section 6.3.2 "Sampling", Page 141, "where 6 controls the allowable degree of extrapolation. In particular, when 6 = 0 there is no extrapolation in the sense that the interpolation weights are strictly convex. A random set of valid interpolation weights can be calculated as follows. Let S be the sum of all weights that have been assigned values; initially S = 0. While unassigned weights exists, randomly select one of these weights wi. If wi is the last  unassigned  weight, set it to 1- S. Otherwise randomly assign it a value from the interval [max(-6,-6 - S),min(I + 6, 1 + 6- 
Therefore, it  would have been obvious to  one of ordinary skill in the art at the time of the invention was effectively filed to modify Jacob to have calculating a set of unassigned weights as taught by Kovar in order to have a robust algorithm that will always enforce constraints smoothly than a semi-stable algorithm that exercises every available degree of freedom (See Kovar: [0018], "Merry et al. [2006] find MWE to be over-parameterized, because it allows vertices to deform differently depending on rotation in the global coordinate system. Their Animation Space model reduces the parameterization at minimal loss of representational power, while also showing computational efficiency on par with LBS"). Jacob teaches a method and system that may edit the loaded animation set with different weights and preview the animations using a negative delay and a paused play state so that the animation is simulated to pause at a particular time, and Kovar teaches a system and method that may automatically generate the weights for data-driven synthesis of realistic an controllable human motion. Therefore, it is obvious to one of ordinary skill in the art to modify Jacob by Kovar to calculate the unassigned weights automatically. The motivation to modify Jacob by Kovar is "Use of known technique to improve similar devices (methods, or products) in the same way".
However, Jacob, modified by Black and Kovar, fails to explicitly disclose that wherein displaying the set of weights comprises displaying at least one unassigned weight from the set of unassigned weights of the set of weights associated with an indication that the at least one unassigned weight was automatically determined.

Therefore, it  would have been obvious to  one of ordinary skill in the art at the time of the invention was effectively filed to modify Jacob to have wherein displaying the set of weights comprises displaying at least one unassigned weight from the set of unassigned weights of the set of weights associated with an indication that the at least one unassigned weight was automatically determined as taught by Goldfarb in order to efficiently provide large range of motion with great fluidity of motion while utilizing very less amount of resources (See Goldfarb: [0114], " The overall task of the "run-lock" constraint is to handle all the various anchoring, locking, and variable speed functions needed along the character's/object's body.  The prior art has trouble achieving efficient locking, anchoring and speed varying control of spline based animation systems.  The present "run-lock" presents a new approach and new tools to handle the different requirements"). Jacob teaches a method and system that may edit the loaded 
Regarding claim 2, Jacob, Black, Kovar, and Goldfarb teach all the features with respect to claim 1 as outlined above. Further, Jacob teaches that the system of claim 1, wherein the user input associated with the existing animation token is one or more of: new content associated with the existing animation token and a new assigned weight of the set of weights (See Jacob: Fig. 1, and [0044], "Once the data structure 118 is updated to correspond to the changes in all of the documents in the document closure, it fully represents the animation that is currently being edited. The composite data structure can be used to generate a user interface which represents the animation being edited. Because the data structure coalesces all of the information about the animation from multiple documents, building this interface is straightforward. Edits made using the user interface can be mapped to one or more changes to the data structure. The changes can be mapped to corresponding changes in the various documents that include the values being edited. For example, if an @keyframes rule included in the currently selected animation is deleted from one of the CSS files in the document closure then another @keyframes rule in the closure that has the same name can be substituted for the deleted rule, if one exists. The preview of the animation in the preview UI can be updated 
Regarding claim 3, Jacob, Black, Kovar, and Goldfarb teach all the features with respect to claim 2 as outlined above. Further, Black teaches that the system of claim 2, the operations further comprising:
setting the new assigned weight before automatically calculating the set of unassigned weights (See Black: Fig. 6, and [0083], "The blend weights are also regularized towards the initial weights, .omega..sub.1, shown in FIG. 6").
Regarding claim 4, Jacob, Black, Kovar, and Goldfarb teach all the features with respect to claim 1 as outlined above. Further, Jacob and Kovar teach that the system of claim 1, wherein automatically calculating the set of unassigned weights of the set of weights comprises:  
determining a total quantity of content in the set of content (See Jacob: Fig. 1, and [0026], "A web application such as web application 150 can include one or more web pages such as web page 1152 (e.g., a website home page), web page 2 153 (e.g., a website contact page), web page 3 154 (e.g., an order page) to web page n 156. One or more of the web pages can include one or more animations. Because an animation can be completely defined in CSS, an animation can be defined by one or more of the presentation files. For example, in FIG. 1b, web page 1152 includes animation 1178, animation 2 180 and animation 3 182");
categorizing the total quantity of content into an assigned quantity and an unassigned quantity, the assigned quantity corresponding with a set of assigned weights (See Kovar: 
determining a percent available by subtracting a sum of the set of assigned weights (See Kovar: Section 6.3.2 "Sampling", Page 140, "This intuition can be turned into an algorithm as follows. First, the parameters of each example motion are computed. To approximate the accessible region of parameter space, a bounding box is generated for these parameters and expanded in each dimension by a fixed percentage about the central value (20% in our implementation). Points within this region are then randomly sampled, and for each point the algorithm locates the d + 1 example motions with the closest parameters, where d is the dimensionality of the parameter space. This number of neighbors is used because it is the minimum necessary to form a volume in parameter space. The weight of every other motion is set to zero, and a random set of weights is generated for the neighbors under the restriction that these weights must be nearly convex, or valid") from a threshold (See Kovar: Section 6.2.2 "Match Webs", Page 124, "We now turn to the problem of precomputing potential matches for every motion segment in the database. To illustrate the issues involved, consider a brute force comparison of every possible pair of motion segments. Assume that the query is restricted to be at most m frames and that a distance threshold is provided in advance. The goal is to build a lookup table that lists all the matches for each possible query"); and
calculating the set of unassigned weights associated with the unassigned quantity, based on the percent available, the unassigned quantity, and a distribution (See Kovar: Section 6.3.2 "Sampling", Page 141, "where 6 controls the allowable degree of extrapolation. In 
Regarding claim 5, Jacob, Black, Kovar, and Goldfarb teach all the features with respect to claim 4 as outlined above. Further, Kovar teaches that the system of claim 4, wherein the threshold is one hundred percent (See Kovar: Fig. 5.11, Section 5.2 "Building Registration Curves", Page 98, "The user may want the first point on the time-warp curve to be exactly (1, 1) and the last point to be exactly (r1, r2), so the entire frame ranges of Ml and M2 are spanned. If the time-warp curve has k control points, then this can be accomplished by requiring 1/2 (p1+ p2) = (1, 1) and 1/2 (pk-1+pk)= (r1, r2), which can be enforced by adjusting the control points in a manner similar to what was described in the previous paragraph"; and Page 102, "Without loss of generality, we limit our discussion to the case where the set of candidate constraints for a constraint match are exactly the first constraint Ci,1 of each motion". The exact match may be corresponding to 100% threshold).
Regarding claim 6, Jacob, Black, Kovar, and Goldfarb teach all the features with respect to claim 4 as outlined above. Further, Kovar teaches that the system of claim 4, wherein the distribution is an equal distribution, such that the set of unassigned weights are equal (See Kovar: Section 4.1.1.1 "A Distance Metric for Motions", and Page 60, "In our implementation 
Regarding claim 7, Jacob, Black, Kovar, and Goldfarb teach all the features with respect to claim 1 as outlined above. Further, Jacob teaches that the system of claim 1, wherein the set of content comprises an animation file (See Jacob: Figs. 1A-C, and [0026], "A web application such as web application 150 can include one or more web pages such as web page 1152 (e.g., a website home page), web page 2 153 (e.g., a website contact page), web page 3 154 (e.g., an order page) to web page n 156. One or more of the web pages can include one or more animations. Because an animation can be completely defined in CSS, an animation can be defined by one or more of the presentation files. For example, in FIG. 1b, web page 1152 includes animation 1178, animation 2 180 and animation 3 182").
Regarding claim 8, Jacob, Black, Kovar, and Goldfarb teach all the features with respect to claim 1 as outlined above. Further, Kovar teaches that the system of claim 1, wherein the set of unassigned weights is one unassigned weight (See Kovar: Section 6.3.2 "Sampling", Page 141, "where 6 controls the allowable degree of extrapolation. In particular, when 6 = 0 there is no extrapolation in the sense that the interpolation weights are strictly convex. A random set of valid interpolation weights can be calculated as follows. Let S be the sum of all weights that have been assigned values; initially S = 0. While unassigned weights exists, randomly select one of these weights wi. If wi is the last unassigned weight, set it to 1- S. Otherwise randomly assign it a value from the interval [max(-6,-6 - S),min(I + 6, 1 + 6 - S)]. This ensures that both wi and S 
Regarding claim 9, Jacob, Black, Kovar, and Goldfarb teach all the features with respect to claim 1 as outlined above. Further, Jacob teaches that the system of claim 1, wherein the indication is a font change of the set of unassigned weights (See Jacob: [0004], "selector p indicates that the content of a paragraph will be displayed in a 12 point bold Arial font. The font-size, font-family and font-weight tags denote properties of the paragraph content and 12 points, Arial and bold are values of the respective properties. Because one rule can apply to many tags (e.g., in the example rule above, the rule can apply to  the  content  of  many different  paragraphs),  changing the appearance  of  all the  block elements using the  same  rule can be effected by changing a single rule").
Regarding claim 10, Jacob, Black, Kovar, and Goldfarb teach all the features with respect to claim 1 as outlined above. Further, Jacob teaches that the system of claim 1, wherein the indication is displaying AUTO text adjacent to the set of unassigned weights (See Jacob: [0003], "CSS separates content (e.g., HTML code) from the CSS rules that define how the content looks (referred to as "the presentation" of the content). HTML code resides in an HTML file and the CSS rules that define how the content looks reside in an external style sheet file with a .css extension. Sometimes, the CSS rules that define how the content looks reside within a particular part of an HTML document. In addition to controlling the appearance of text on the web site, CSS can be used to control the format and positioning of block-level elements. Block­ level elements are produced by using tags such as the hi, p and div tags to delimit blocks of content that are treated as a single element").
claim 11, Jacob, Black, Kovar, and Goldfarb teach all the features with respect to claim 1 as outlined above. Further, Jacob, Black, Kovar, and Goldfarb teach that a method (See Jacob: Figs. 1A­ C, and [0030], "FIG. le illustrates an example of an animation development system 100 in accordance with aspects of the subject matter disclosed herein. All or portions of system 100 may comprise one or more computers such as the computers described below with respect to FIG. 3. System 100 may comprise a software development computer such as the software development computer described with respect to FIG. 4. System 100 or portions thereof may execute within an integrated development environment (IDE) such as IDE 104 or may execute outside of an IDE. The IDE can be an IDE such as the one described with respect to FIG. 4 or can be any other IDE. Portions of system 100 can be part of a development environment such as but not limited to Microsoft's Blend.RTM. for Visual Studio.RTM., Adobe Edge Tools and/or Tumult Hype. All or portions of system 100 may be implemented as a plug-in or add-on. All or portions of system 100 can operate within or be associated with a browser such as for example, Microsoft Internet Explorer.RTM., Mozilla's Firefox, or any browser now known or developed in the future") comprising:
 displaying an animation set for an entity, the animation set comprising a set of content associated with an existing animation token (See Jacob: Fig. 1A, and [0027], "Suppose web page 1152 is defined by content file 1164, content file 2 165, content file 3 166 and by presentation file 1170, presentation file 2 171 and presentation file 3 172. Suppose content file 1164 is the main HTML file for web page 1152. Content file 2 165 and content file 3 166 can be included in the files defining web page 1152 because of dependencies caused, for instance by JavaScript code which loads content file 2 165 and content file 3 166 into web page 1152");

receiving a user selection of the control (See Jacob: Figs. 1A-C, and [0034], "An animated element or group of animated elements to edit can be selected from the selected web page. For example, in FIG. 1b, user input such as user input 111 can be provided to an animation selector such as animation selector 114 to select an animated element or group of animated elements to edit, such as animation 112. An animated element or group of animated elements can be selected from the web page by selecting a CSS style rule. A style rule used to select an animated element or group of animated elements can be: a standard CSS style rule, the inline style rule for an element, or the virtual winning style rule which represents all the winning style properties for an animated element. To select an animated element or group of animated elements from the web page, a CSS style rule that references at least one @keyframes rule can be selected by using the animation-name CSS property");
providing a user interface to receive new data (See Jacob: Figs. 1A-C, and [0041], "Because the animation preview generates new CSS rules to which to apply to the animation, 
receiving the new data, the new data associated with the existing animation token (See Jacob: Figs. 1A-C, and [0044], "Once the data structure 118 is updated to correspond to the changes in all of the documents in the document closure, it fully represents the animation that is currently being edited.  The composite data structure can be used to generate a user interface which represents the animation being edited.   Because the data structure coalesces all of the information about the animation from multiple documents, building this interface is straightforward. Edits made using the user interface can be mapped to one or more changes to the data structure. The changes can be mapped to corresponding changes in the various documents that include the values being edited. For example, if an @keyframes rule included in the currently selected animation is deleted from one of the CSS files in the document closure then another @keyframes rule in the closure that has the same name can be substituted for the deleted rule, if one exists. The preview of the animation in the preview UI can be updated with the new keyframe values. The data structure of the animation can be updated with the new keyframe values. Edits to the animation made in the preview UI can be directed to the new @keyframes rule in markup");
automatically  calculating a  set of  unassigned  weights (See Kovar: Section 6.3.2 "Sampling", Page 141, "where  6 controls  the  allowable  degree  of  extrapolation. In particular, when 6 = 0 there is no extrapolation in the sense that the interpolation weights are strictly convex. A random set of valid interpolation weights can be calculated as follows.  Let S be the sum of all weights that have been assigned values; initially S = 0. While unassigned weights 
displaying an updated animation set, the updated animation set comprising a set of weights associated with the existing animation token, the set of weights comprising the set of 
Regarding claim 12, Jacob, Black, Kovar, and Goldfarb teach all the features with respect to claim 11 as outlined above. Further, Jacob teaches that the method of claim 11, wherein the new data is one or more of: new content associated with the existing animation token and a new assigned weight of existing content of the existing animation token (See Jacob: Fig. 1, and [0044], "Once the data structure 118 is updated to correspond to the changes in all of the documents in the document closure, it fully represents the animation that is currently being edited. The composite data structure can be used to generate a user interface which represents the animation being edited. Because the data structure coalesces all of the information about the animation from multiple documents, building this interface is straightforward. Edits made using the user interface can be mapped to one or more changes to the data structure. The changes can be mapped to corresponding changes in the various documents that include the 
Regarding claim 13, Jacob, Black, Kovar, and Goldfarb teach all the features with respect to claim 12 as outlined above. Further, Kovar teaches that the method of claim 12, wherein the set of unassigned weights is one unassigned weight (See Kovar: Section 6.3.2 "Sampling", Page 141, "where 6 controls the allowable degree of extrapolation. In particular, when 6 = 0 there is no extrapolation in the sense that the interpolation weights are strictly convex. A random set of valid interpolation weights can be calculated as follows. Let S be the sum of all weights that have been assigned values; initially S = 0. While unassigned weights exists, randomly select one of these weights wi. If wi is the last unassigned weight, set it to 1- S. Otherwise randomly assign it a value from the interval [max(-6,-6 - S),min(I + 6, 1 + 6 - S)]. This ensures that both wi and S +wi have a value in the range [-6, 1+6]. The latter condition is important because it guarantees that the final weight is valid").
Regarding claim 14, Jacob, Black, Kovar, and Goldfarb teach all the features with respect to claim 12 as outlined above. Further, Black teaches that the system of claim 12, wherein the set of assigned weights is the new assigned weight (See Black: Fig. 6, and [0083], "The blend weights are also regularized towards the initial weights, .omega..sub.1, shown in FIG. 6").
claim 15, Jacob, Black, Kovar, and Goldfarb teach all the features with respect to claim 11 as outlined above. Further, Jacob and Kovar teach that the method of claim 11, wherein automatically calculating the set of unassigned weights of the set of weights comprises:
determining a total quantity of content in the set of content (See Jacob: Fig. 1, and [0026], "A web application such as web application 150 can include one or more web pages such as web page 1152 (e.g., a website home page), web page 2 153 (e.g., a website contact page), web page 3 154 (e.g., an order page) to web page n 156. One or more of the web pages can include one or more animations. Because an animation can be completely defined in CSS, an animation can be defined by one or more of the presentation files. For example, in FIG. 1b, web page 1152 includes animation 1178, animation 2 180 and animation 3 182");
categorizing the total quantity of content into an assigned quantity and an unassigned quantity, the assigned quantity corresponding with the set of assigned weights (See Kovar: Section 6.2.4.1 "Time and Storage Requirements", Page 134, "Separate match webs were built for each category, which took a total of 3.4 minutes and consumed 45MB of disk space without compression");
determining a percent available by subtracting a sum of the set of assigned weights from one hundred percent (See Kovar: Section 6.3.2 "Sampling", Page 140, "This intuition can be turned into an algorithm as follows. First, the parameters of each example motion are computed. To approximate the accessible region of parameter space, a bounding box is generated for these parameters and expanded in each dimension by a fixed percentage about the central value (20% in our implementation). Points within this region are then randomly 
calculating the set of unassigned weights associated with the unassigned quantity, based on the percent available, the unassigned quantity, and a distribution (See Kovar: Section 6.3.2 "Sampling", Page 141, "where 6 controls the allowable degree of extrapolation. In particular, when 6 = 0 there is no extrapolation in the sense that the interpolation weights are strictly convex. A random set of valid interpolation weights can be calculated as follows. Let S be the sum of all weights that have been assigned values; initially S = 0. While unassigned weights exists, randomly select one of these weights wi. If wi is the last unassigned weight, set it to 1- S. Otherwise randomly assign it a value from the interval [max(-6,-6 - S),min(I + 6, 1 + 6 - S)]. This ensures that both wi and S +wi have a value in the range [-6, 1+6]. The latter condition is important because it guarantees that the final weight is valid").
Regarding claim 16, Jacob, Black, Kovar, and Goldfarb teach all the features with respect to claim 15 as outlined above. Further, Kovar teaches that the method of claim 15, wherein the 
Regarding claim 17, Jacob, Black, Kovar, and Goldfarb teach all the features with respect to claim 11 as outlined above. Further, Jacob teaches that the method of claim 11, wherein the set of content comprises an animation file (See Jacob: Figs. 1A-C, and [0026], "A web application such as web application 150 can include one or more web pages such as web page 1152 (e.g., a website home page), web page 2 153 (e.g., a website contact page), web page 3 154 (e.g., an order page) to web page n 156. One or more of the web pages can include one or more animations. Because an animation can be completely defined in CSS, an animation can be defined by one or more of the presentation files. For example, in FIG. 1b, web page 1152 includes animation 1178, animation 2 180 and animation 3 182").
Regarding claim 18, Jacob, Black, Kovar, and Goldfarb teach all the features with respect to claim 11 as outlined above. Further, Jacob teaches that the system of claim 11, wherein the indication is a font change of the unassigned weights (See Jacob: [0004], "selector p indicates that the content of a paragraph will be displayed in a 12 point bold Arial font. The font-size, font-family and font-weight tags denote properties of the paragraph content and 12 points, Arial and bold are values of the respective properties. Because one rule can apply to many tags (e.g., in the example rule above, the rule can apply to the content of many different 
Regarding claim 19, Jacob, Black, Kovar, and Goldfarb teach all the features with respect to claim 11 as outlined above. Further, Jacob teaches that the system of claim 11, wherein the indication is displaying AUTO text adjacent to the set of unassigned weights (See Jacob: [0003], "CSS separates content (e.g., HTML code) from the CSS rules that define how the content looks (referred to as "the presentation" of the content). HTML code resides in an HTML file and the CSS rules that define how the content looks reside in an external style sheet file with a .css extension. Sometimes, the CSS rules that define how the content looks reside within a particular part of an HTML document. In addition to controlling the appearance of text on the web site, CSS can be used to control the format and positioning of block-level elements. Block­ level elements are produced by using tags such as the hi, p and div tags to delimit blocks of content that are treated as a single element").
Regarding claim 20, Jacob, Black, Kovar, and Goldfarb teach all the features with respect to claim 1 as outlined above. Further, Jacob, Black, and Kovar teach that a method (See Jacob: Figs. 1A­ C, and [0030], "FIG. le illustrates an example of an animation development system 100 in accordance with aspects of the subject matter disclosed herein. All or portions of system 100 may comprise one or more computers such as the computers described below with respect to FIG. 3. System 100 may comprise a software development computer such as the software development computer described with respect to FIG. 4. System 100 or portions thereof may execute within an integrated development environment (IDE) such as IDE 104 or may execute outside of an IDE. The IDE can be an IDE such as the one described with respect to FIG. 4 or can 
loading an entity, the entity comprising an object set, the object set comprising a set of assigned objects with a corresponding set of existing assigned values and a set of dependent objects with a corresponding set of dependent values, the set of dependent values comprising a formula value based at least in part on the set of existing assigned values (See Jacob: Fig. 1A, and [0027], "Suppose web page 1152 is defined by content file 1164, content file 2 165, content file 3 166 and by presentation file 1170, presentation file 2 171 and presentation file 3 172. Suppose content file 1164 is the main HTML file for web page 1152. Content file 2 165 and content file 3 166 can be included in the files defining web page 1152 because of dependencies caused, for instance by JavaScript code which loads content file 2 165 and content file 3 166 into web page 1152"); 
populating the object set (See Jacob: Figs. 1A-C, and [0028], "The rules of CSS determine how a particular element is ultimately displayed in the web page. The style in which the element is displayed is affected by the style sheet created by the author of the page, by the user's customized style selections (if any), by the default styles of the browser that displays the page, by CSS specificity (a methodology that gives different weight to particular kinds of CSS 
receiving a user input, the user input associated with the object set (See Jacob: Figs. 1A- C, and [0034], "An animated element or group of animated elements to edit can be selected from the selected web page. For example, in FIG. 1b, user input such as user input 111 can be provided to an animation selector such as animation selector 114 to select an animated element or group of animated elements to edit, such as animation 112. An animated element or group of animated elements can be selected from the web page by selecting a CSS style rule. A style rule used to select an animated element or group of animated elements can be: a standard CSS style rule, the inline style rule for an element, or the virtual winning style rule which represents all the winning style properties for an animated element. To select an animated element or group of animated elements from the web page, a CSS style rule that references at least one @keyframes rule can be selected by using the animation-name CSS property");
automatically calculating the set of dependent values (See Black: Figs. 3 and 6-7, and [0084], "The initial weights are computed by simply diffusing the segmentation"; [0087], "Several regression strategies were tried; what was found to work best, was to compute J using non-negative least squares [Lawson and Hanson 1995] with the inclusion of a term that encourages the weights to add to one. This approach encourages sparsity of the vertices used to predict the joints. Making weights positive and add to one discourages predicting joints outside the surface. These constraints enforce the predictions to be in the convex hull of surface points. FIG. 7 shows the non-zero elements of the regression matrix, illustrating that a 
upon determining that the formula value is invalid, displaying a hidden formula associated with the formula value in the object set and an indication that the hidden formula is hidden (See Kovar: Section 6.3.2 "Sampling", Page 141, "where 6 controls the allowable degree of extrapolation. In particular, when 6 = 0 there is no extrapolation in the sense that the interpolation weights are strictly convex. A random set of valid interpolation weights can be calculated as follows. Let S be the sum of all weights that have been assigned values; initially S = 0. While unassigned weights exists, randomly select one of these weights wi. If wi is the last unassigned weight, set it to 1- S. Otherwise randomly assign it a value from the interval [max(-6,-6 - S),min(I + 6, 1 + 6 - S)]. This ensures that both wi and S +wi have a value in the range [-6, 1+6]. The latter condition is important because it guarantees that the final weight is valid").







Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382.  The examiner can normally be reached on Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/GORDON G LIU/Primary Examiner, Art Unit 2612